Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 25 and 26 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The arrangement of the tabs relative to the inner cylindrical ring is not definite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 13-18 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120198913 A1 to Mustacich (“Mustacich”).
Mustacich discloses:
Regarding claim 1:
an inner cylindrical ring (e.g., tube 18) (e.g., Fig. 2-6 and para 78-79 and 85-87); 

a middle cylindrical ring (e.g., insulating layer 44 and/or surface 48) disposed around the heating wire and the inner cylindrical ring, wherein the heating wire is in direct contact with and uniformly heats an inner surface of the middle cylindrical ring (e.g., Fig. 2-6 and para 71, 73 and 81-83); 
a capillary tubing (e.g., capillary column 14) used as a GC column and disposed circumferentially and in a single layer around and in contact with an outer surface of the middle cylindrical ring, wherein the capillary tubing is disposed directly opposite the heating wire on the inner surface of the middle cylindrical ring (e.g., Fig. 2-6 and para 81-83); and 
an outer cylindrical ring (e.g., sheath 66) disposed circumferentially around the capillary tubing and the middle cylindrical ring (e.g., Fig. 2-6 and para 84);
Regarding claim 2: wherein the system is further comprised of a temperature sensor (e.g., temperature sensing device 78) disposed on the inner cylindrical ring to thereby enable temperature readings of the inner cylindrical ring (e.g., Fig. 3 and para 94-103);
Regarding claim 3: wherein the outer cylindrical ring is less than 10 cm in diameter to enable the heating system to be used in a field- portable GC/MS measurement system (e.g., Fig. 2 and 5 and para 53, 68 and 69);
Regarding claim 4: wherein the system is further comprised of an electrical source (e.g., rate controller 74) coupled to the heating wire for providing electricity to enable heating of the heating wire (e.g., Fig. 1 and para 71, 74, 75 and 99);
Regarding claim 5: wherein the system is further comprised of a field portable GC/MS unit (e.g., gas chromatography instrument 12) that is coupled to the capillary tubing (e.g., Fig. 1 and para 66);
Regarding claim 13:
an inner cylindrical ring (e.g., tube 18) (e.g., Fig. 2-6 and para 78-87); 
a heating wire (e.g., heating element 16) uniformly wound circumferentially around an entire circumference of the inner cylindrical ring (e.g., Fig. 2-6 and para 78-87); 
a middle cylindrical ring (e.g., insulating layer 44 and/or surface 48) disposed around the heating wire and the inner cylindrical ring, wherein the heating wire is in direct contact with and uniformly heats an inner surface of the middle cylindrical ring (e.g., Fig. 2-6 and para 71, 73 and 78-87); 
a capillary tubing (e.g., capillary column 14) used as a GC column and disposed circumferentially and in a single layer around and in contact with an outer surface of the middle cylindrical ring, wherein the capillary tubing is disposed directly opposite the heating wire on the inner surface of the middle cylindrical ring (e.g., Fig. 2-6 and para 78-87);
an outer cylindrical ring (e.g., sheath 66) disposed circumferentially around the capillary tubing and the middle cylindrical ring (e.g., Fig. 2-6 and para 78-87); and 
a field portable GC/MS instrument (e.g., gas chromatography instrument 12) that is coupled to the capillary tubing for performing sampling and measurement of high temperature boiling semi-volatile organic compounds (e.g., Fig. 1 and para 66);
Regarding claim 14: wherein the system is further comprised of a temperature sensor (e.g., temperature sensing device 78) disposed on the inner cylindrical ring to thereby enable temperature readings of the inner cylindrical ring (e.g., Fig. 3 and para 94-103);
Regarding claim 15: wherein the outer cylindrical ring is less than 10 cm in diameter to enable the heating system to be used in the field-portable GC/MS instrument (e.g., gas chromatography instrument 12) (e.g., Fig. 1, 2 and 5 and para 53, 66, 68 and 69);
Regarding claim 16: wherein the system is further comprised of an electrical source (e.g., rate controller 74) coupled to the heating wire for providing electricity to enable heating of the heating wire (e.g., Fig. 1 and para 71, 74, 75 and 99);
Regarding claim 17: the capillary tubing (e.g., capillary column 14) contacts the middle cylindrical ring (e.g., surface 48) (e.g., Fig. 5);
Regarding claim 18: the capillary tubing (e.g., capillary column 14) contacts the middle cylindrical ring (e.g., surface 48) (e.g., Fig. 5);
Regarding claim 21: the heating wire is enclosed between the inner cylindrical ring and the middle cylindrical ring and is configured to uniformly heat an inner surface of the middle cylindrical ring (e.g., Fig. 2-6 and para 81-83);
Regarding claim 22: the heating wire is enclosed between the inner cylindrical ring and the middle cylindrical ring and is configured to uniformly heat an inner surface of the middle cylindrical ring (e.g., Fig. 2-6 and para 81-83);
Regarding claim 23: the capillary tubing is disposed circumferentially around the outer surface of the middle cylindrical ring (e.g., Fig. 2-6 and para 81-83); and
Regarding claim 24: the capillary tubing is disposed circumferentially around the outer surface of the middle cylindrical ring (e.g., Fig. 2-6 and para 81-83).
To the extent that it may be argued that a single embodiment does not disclose all of the claimed subject matter, such as Fig. 3-6 of Mustacich not showing the heating wire being wound circumferentially around an entire circumference of the inner cylindrical ring, it would have been obvious to one of ordinary skill in the art to modify the Fig. 3-6 embodiments of Mustacich by the Fig. 2 embodiment of Mustacich in order to provide for quickly cooling the column of a gas chromatography instrument and maintaining subambient temperatures, without the wasteful and expensive use of relatively large amounts of cryogenic liquids.
Claims 19-20 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mustacich and further in view of US 6751983 B1 to Dienhart et al. (“Dienhart”).
Mustacich discloses:
Regarding claim 19: the outer cylindrical ring (e.g., sheath 66) around the inner cylindrical ring (e.g., tube 18) (e.g., Fig. 5); and
Regarding claim 20: the outer cylindrical ring (e.g., sheath 66) around the inner cylindrical ring (e.g., tube 18) (e.g., Fig. 5).
Mustacich does not explicitly disclose tabs that are folded around the inner cylindrical ring (as recited in claims 19-20).
However, Dienhart discloses:
Regarding claim 19: the outer cylindrical ring (e.g., outer tube part 19) comprises tabs (e.g., webs 20a to 20d) that are folded around the inner cylindrical ring (e.g., inner tube part 18) (e.g., Fig. 6-10 and col 4, ln 5-42);
Regarding claim 20: the outer cylindrical ring (e.g., outer tube part 19) comprises tabs (e.g., webs 20a to 20d) that are folded around the inner cylindrical ring (e.g., inner tube part 18) (e.g., Fig. 6-10 and col 4, ln 5-42);
Regarding claim 25: the tabs are substantially parallel to the inner cylindrical ring (e.g., Fig. 6-10 and col 4, ln 5-42); and
Regarding claim 26: the tabs are substantially parallel to the inner cylindrical ring (e.g., Fig. 6-10 and col 4, ln 5-42).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Mustacich as suggested and taught by Dienhart in order for the annular space between the outer and the inner tube part to be divided into individual ducts with an equal flow cross section.
Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive. The remarks note that claims 1 and 13 each recite a heating wire wound circumferentially around an entire circumference of the inner cylindrical ring and that the Examiner identifies the heating element 16 of Mustacich as corresponding to the claimed heating wire and the tube 18 of Mustacich as corresponding to the claimed inner cylindrical ring. The remarks reproduce a portion of the previous rejection and Figure 2 of Mustacich. The remarks state that the heating element 16 is helically wound around the tube 18 and that Mustacich repeatedly describes that the heating element is helically wound around the tube 18 including in some of the passages cited by the Examiner. The remarks then explain that the specification of the present application provides an example of a heating wire (see 38 of FIG. 3 and FIG. 4A) wound circumferentially around an entire circumference of an inner cylindrical ring (see 32 of FIG. 3 and FIG. 4A). FIGs. 3 and 4A are reproduced below and assert that Mustacich does not disclose or suggest a heating wire wound circumferentially around an entire circumference of the inner cylindrical ring, as recited in Claims 1 and 13. However, as discussed during the pre-appeals conference, Mustacich actually discloses that heating element is wound as claimed, as seen in Fig. 2 and disclosed in paragraphs 55 and 66-72. Fig. 2 and paragraphs 55 and 66-72 show and disclose heating element 16 wound circumferentially around an entire circumference of the inner cylindrical ring.
The remarks then note that claims 1 and 13 also recite a middle cylindrical ring disposed around the heating wire and the inner cylindrical ring, wherein the heating wire is in direct contact with and uniformly heats an inner surface of the middle cylindrical ring and that the Examiner identifies the “surface” 48 of the heating element 16 as corresponding to the claimed middle cylindrical ring. The remarks reproduce a portion of the previous rejection and Figure 5 of Mustacich. The remarks state that “surface” 48 of Mustacich is the second surface 48 of the heating element 16 that contacts the capillary column 14, with reference to Mustacich, paragraph [0081]. The remarks explain that  the surface 48 is 
The remarks further state that, as Mustacich does not disclose or suggest a middle cylindrical ring, Mustacich also does not disclose or suggest other recitations of Claims 1 and 13 and that these claims recite a capillary tubing used as a GC column and disposed circumferentially and in a single layer around and in contact with an outer surface of the middle cylindrical ring, wherein the capillary tubing is 
The remarks then provide asserting that the claims are allowable.  However, the claims are presently rejected as set forth and explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        March 16, 2022